Title: From John Adams to Boston Patriot, 10 April 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, April 10, 1809.
				
				The institution of an Embassy to France in 1799,
was made upon principle, and in conformity to a system
of foreign affairs, formed upon long deliberation, established in my mind, and amply opened, explained and supported in Congress, that is a system of eternal Neutrality,
if possible, in all the wars of Europe, at least eighteen
years before President Washington’s Proclamation of Neutrality in 1794.—For the truth of the antiquity of this
system, I appeal to Judge Chase, who made the first motion in Congress for entering into foreign relations. This
motion was made in concert with me, and was seconded
by me. If I am incorrect in any circumstance, that gentleman can set me right. And here I feel a pride in acknowledging that perhaps no two Members of Congress were at that time upon more intimate terms. We flickered, disputed, and wrangled in public and private, but always with a species of good humor that never was suffered to diminished the confidence, esteem, or affection of
either in the other. I have long wished for a fair opportunity of transmitting to posterity my humble testimony
to the virtues and talents of that able and upright magistrate and statesman.
Our system was to form Treaties of Commerce with
France, Spain, Holland, and all the other Nations of Europe, even with England herself, upon a footing of entire
equality: but by no means to form any political or military connections with any power in Europe, or engage
in any hostilities against any, unless driven to them by necessity to support our Independence and honor, or our just
and necessary interests. In what manner and by whose
means this plan has ever been abandoned in any degree, I
could detail from step to step, but it would require a volume, and is not necessary here. It has never been forgotten by me, but the rectitude and wisdom of it has been
confirmed by every years and days experience from 1776
to 1799, and indeed to 1809. 
This introduction will be called pompous, no doubt,
and it will be thought an astonishing instance of the bathos, to descend from Judge Chase to Mr. Logan, but my
plan requires it.With this system clear in my head, and deeply impressed upon my heart, it was with the utmost reluctance that
I found myself under a necessity in 1798, of having recourse to hostilities against France. But the conduct of
that government had been so unjust, arbitrary and insolent, as to become intolerable. I therefore animated this
Nation to war; determined however to listen to every
proposal, and embrace the first opportunity to restore
peace, whenever it could be done consistently with the
honor and interest of the country. In this spirit I gave
all due attention and consideration to Gen. Washington’s
and Mr. Barlow’s Letter: nor was I wholly inattentive to
a multitude of other circumstances, some of which shall
be mentioned.
Perhaps at no period of our connection with France
has there ever been such a flood of private Letters from
that country to this, as in the winter 1798 and 1799.
The contents of many of them were directly or indirectly
communicated to me. They were all in a similar strain
with that of Mr. Barlow, that the French government
had changed their ground, and were sincerely disposed to
negociation an accommodation. I will instance only
two. Mr. Codman of Boston wrote largely and explicitly
to his friends to the same purpose, and his worthy brother
the late Mr. John Codman of Boston, not only communicated to me the substance of his brother’s letters but thanked me in warm terms, for opening a negociation; and
added, that every true friend of this country who was not
poisoned with party spirit, would thank me for it and support me in it. Mr. Nathaniel Cutting, a Consul in
France, under President Washington’s appointment, and
a sensible man, wrote almost as largely as Mr. Barlow,
and to the same effect.
I shall conclude this letter with another anecdote. Mr.
Logan, of Philadelphia, a gentleman of fortune and education, and certainly not destitute of abilities, who had for
several years been a member of the Legislature of Pennsylvania, and has since been a senator of the United States,
though I knew he had been one of the old constitutional
party in that state, and a zealous disciple of that democratical school, which has propagated many errors in America, and, perhaps, many tragical catastrophies in Europe,
went to France, either with the pretext or the real design
of improving his knowledge in agriculture and seeing the
practice of it in that country. I hdd no reason to believe
him a corrupt character or deficient in memory or veracity. After his return, he called upon me, and in a polite
and respectful manner informed me that he had been honored with conversations with Talleyrand, who had been
well acquainted with me and repeatedly entertained at
my house, and now visited me at his request to express to
me the desire of the Directory as well as his own, to accommodate all disputes with America, and to forget all
that was past; to request me to send a minister from
America, or to give Credentials to some one already in
Europe, to treat; and to assure me that my minister should
be received, and all disputes accommodated in a manner
that would be satisfactory to me and my country. I knew
the magical words, Democrat and Jacobin, were enough
to destroy the credibility of any witness with some people.
But not so with me. I saw marks of candour and sincerity in this relation that convinced me of its truth.
But the testimonies of Mr. Codman, Mr, Cutting, Mr.
Barlow, and Mr. Logan, and all other private communications, though they might convince my own mind, would
have had no influence to dispose me to nominate a minister, if I had not received authentic, regular, official, diplomatic assurances, which may be sent you in another letter.
					John Adams.
				
				